DETAILED ACTION
Claims 1-24 are pending in the Instant Application.
Claims 1-23 are rejected (Final Rejection). 
Claim 24 is objected to. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections



Claims 1-24 are objected to because of the following informalities:  Claims 1, 2, 20 and 24 use the phrase “respectively reason,” which is an adverb modifying a noun. This is grammatically incorrect.  Appropriate correction is required. Claims 3-19 and 21-24 are objected to at least because of their dependency from objected claims, therefore incorporating the limitations of the parent claims. 
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11,14, 15 and 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al. (“Tanaka”), United States Patent Application Publication No. 200300132969, in view of Miyoshi, United States Patent Application Publication No. 2007/0058552. 

As per claim 1, Tanaka discloses an information processing apparatus comprising: 
a processor configured to: 
initiate a viewing of a preview image used for previewing content data ([0186] wherein document images are requested by a user or via display), determine that the preview image cannot be displayed after having determined that a previous generation of the preview image has failed during the initiate of the viewing or the preview image has never been generated in response to the initiate of the viewing ([0195] wherein it is determined if the generation of the preview image (thumbnail image) is not successful), and allow a reception of a preview image creation instruction from a user, for content data which does not have the preview image and satisfies a first condition ([Fig. 9b], [0171] and [00206]  wherein the user can instruct the system to remake the thumbnail image, wherein the satisfies the condition that resources are available or it will not be recreated as described in [0206]), but does not disclose determine a cause for the preview image cannot be displayed and select a respective reason out of multiple reasons as the reason matches the cause for the preview image cannot be displayed, present the reason why there is no preview image by displaying the respectively reason which at least describes the preview image corresponding to the content data not having been displayed, in response to receiving an operation related to display of the preview image for the content data which the preview image has not been displayed. However, Miyoshi teaches to determine a cause for the preview image cannot be displayed and select a respective reason out of multiple reasons as the reason matches the cause for the preview image cannot be displayed, where the thumbnail present the reason why there is no preview image by displaying the respectively reason which at least describes the preview image corresponding to the content data not having been displayed, in response to receiving an operation related to display of the preview image for the content data which the preview image has not been displayed ([0066] wherein a thumbnail cannot be displayed because 1. ”This machine fails in connection to the network,” or 2. “This machine fails in connection to the server” is selected and presented to the display as described in [Fig. 6] or [Fig. 7] and [0042] wherein the detection of the communication state starts after thumbnail acquisition has begun i.e. “in response to receiving an operation related to display of the preview image”).
Both Tanaka and Miyoshi describe requesting preview images. Tanaka describes preview images and displays “NO IMAGE” when the images had not been generated because of a lack of resources. Miyoshi describes determining a reason for not being able to show a preview image, and displaying that reason. One could use the determination of the reason the preview image cannot be shown, and the resulting display with the method of receiving instructions to retry preview image generation in Tanaka to teach the claimed invention. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the method of  generating preview images and determining conditions to regenerate the preview image in Tanaka with the displaying of a reason why the image was not created on the display in Miyoshi in order to prevent the user from having to wait unconditionally for the preview images to load. 

As per claim 2, Tanaka discloses an information processing apparatus comprising: 
a processor configured to: 
initiate a viewing of a preview image used for previewing content data ([0186] wherein document images are requested by a user or via display), determine that the preview image cannot be displayed after having determined that a previous generation of the preview image has failed during the initiate of the viewing or the preview image has never been generated in response to the initiate of the viewing ([0195] wherein it is determined if the generation of the preview image (thumbnail image) is not successful),  allow a reception of a preview image creation instruction from a user, for content data for which the preview image cannot be displayed and which satisfies a first condition ([Fig. 9b], [0171] and [00206]  wherein the user can instruct the system to remake the thumbnail image, wherein the satisfies the condition that resources are available or it will not be recreated as described in [0206]), and create the preview image in response to the reception of the preview image creation instruction from the user ([0171] wherein the thumbnail is made), but does not disclose to determine a cause for the preview image cannot be displayed and select a respective reason out of multiple reasons as the reason matches the cause for the preview image cannot be displayed, present the reason why the preview image cannot be displayed by displaying the respectively reason which at least describes the preview image not being able to be displayed, in response to receiving an operation related to display of the preview image for the content data for which the preview image cannot be displayed. However, Miyoshi teaches to determine a cause for the preview image cannot be displayed and select a respective reason out of multiple reasons as the reason matches the cause for the preview image cannot be displayed, present the reason why the preview image cannot be displayed by displaying the respectively reason which at least describes the preview image not being able to be displayed, in response to receiving an operation related to display of the preview image for the content data for which the preview image cannot be displayed ([0066] wherein a thumbnail cannot be displayed because 1. ”This machine fails in connection to the network,” or 2. “This machine fails in connection to the server” is selected and presented to the display as described in [Fig. 6] or [Fig. 7] and [0042] wherein the detection of the communication state starts after thumbnail acquisition has begun i.e. “in response to receiving an operation related to display of the preview image”).
Both Tanaka and Miyoshi describe requesting preview images. Tanaka describes preview images and displays “NO IMAGE” when the images had not been generated because of a lack of resources. Miyoshi describes determining a reason for not being able to show a preview image, and displaying that reason. One could use the determination of the reason the preview image cannot be shown, and the resulting display with the method of receiving instructions to retry preview image generation in Tanaka to teach the claimed invention. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the method of  generating preview images and determining conditions to regenerate the preview image in Tanaka with the displaying of a reason why the image was not created on the display in Miyoshi in order to prevent the user from having to wait unconditionally for the preview images to load. 

As per claim 3, note the rejection of claim 1 where Tanaka and Miyoshi are combined. The combination teaches the information processing apparatus according to claim 1. Tanaka further discloses wherein the content data satisfying the first condition is content data of which the preview image has not been created and the preview image can be displayed and generated ([0171] and [0206] wherein if there is enough resources available, the preview image (thumbnail) is made and if not, “NO IMAGE” is still displayed). 

As per claim 4, note the rejection of claim 2 where Tanaka and Miyoshi are combined. The combination teaches the information processing apparatus according to claim 2. Tanaka further discloses wherein the content data satisfying the first condition is content data of which the preview image has not been created and the preview image can be displayed and generated ([0171] and [0206] wherein if there is enough resources available, the preview image (thumbnail) is made and if not, “NO IMAGE” is still displayed). 

As per claim 5, note the rejection of claim 1 where Tanaka and Miyoshi are combined. The combination teaches the information processing apparatus according to claim 3. Tanaka further discloses wherein the content data satisfying the first condition is content data stored in an area where display of the preview image is valid ([0164] wherein the preview image (thumbnail)  is stored in the hard drive if they have been generated i.e. first condition of available resources, are available, and the thumbnail is valid). 

As per claim 6, note the rejection of claim 2 where Tanaka and Miyoshi are combined. The combination teaches the information processing apparatus according to claim 4. Tanaka further discloses wherein the content data satisfying the first condition is content data stored in an area where display of the preview image is valid ([0164] wherein the preview image (thumbnail)  is stored in the hard drive if they have been generated i.e. first condition of available resources, are available, and the thumbnail is valid as described in [00183]).

As per claim 7, note the rejection of claim 1 where Tanaka and Miyoshi are combined. The combination teaches the information processing apparatus according to claim 3. Tanaka further discloses, wherein the content data satisfying the first condition is content data of a type that permits creation of the preview image, as a display target of the preview image ([0183] wherein the condition is what permits the creation of the preview image, which is resources available to generate the preview (thumbnail)).  

As per claim 8, note the rejection of claim 2 where Tanaka and Miyoshi are combined. The combination teaches the information processing apparatus according to claim 4. Tanaka further discloses wherein the content data satisfying the first condition is content data of a type that permits creation of the preview image, as a display target of the preview image ([0183] wherein the condition is what permits the creation of the preview image, which is resources available to generate the preview (thumbnail)).  
 
As per claim 9, note the rejection of claim 1 where Tanaka and Miyoshi are combined. The combination teaches the information processing apparatus according to claim 3. Tanaka further discloses wherein content data satisfying the first condition is content data for which a user who has given an instruction to display the preview image is authorized to view the preview image ([0153] wherein the user is authorized to view the preview images (thumbnail) only if he uses the password). 

As per claim 10, note the rejection of claim 1 where Tanaka and Miyoshi are combined. The combination teaches the information processing apparatus according to claim 1. Tanaka further discloses wherein the processor does not allow reception of a preview image creation instruction from the user, for the content data which does not satisfy the first condition ([0153] wherein the processor does not allow for reception of a creation instruction from the user of the content data since images are not available, unless the user uses the password). 

As per claim 11, note the rejection of claim 1 where Tanaka and Miyoshi are combined. The combination teaches the information processing apparatus according to claim 1. Tanaka further discloses wherein the processor executes processing of automatically deleting the preview image that satisfies a second condition ([0157] wherein one condition is that if the full-size image is deleted, then the preview image (thumbnail) can be deleted).   
 
As per claim 14, note the rejection of claim 1 where Tanaka and Miyoshi are combined. The combination teaches the information processing apparatus according to claim 1. Tanaka further discloses wherein the processor receives an instruction to delete a preview image that satisfies a third condition ([0156] wherein the system instructs the deleting of the preview image (thumbnail) when the user selects certain jobs). 

As per claim 15, note the rejection of claim 1 where Tanaka and Miyoshi are combined. The combination teaches the information processing apparatus according to claim 14. Tanaka further discloses wherein the preview image that satisfies the third - 47 -condition is a preview image that is generated from content data that is a display target of the preview image, and is of a type that permits creation of the preview image ([0156] wherein the preview image that is deleted as a result of the third result, is generated from content data and has been permitted to be created). 

As per claim 20, Tanaka discloses a non-transitory computer readable medium storing a program causing a computer to: initiate a viewing of a preview image used for previewing content data ([0186] wherein document images are requested by a user or via display), determine that the preview image cannot be displayed after having determined that a previous generation of the preview image has failed during the initiate of the viewing or the preview image has never been generated in response to the initiate of the viewing ([0195] wherein it is determined if the generation of the preview image (thumbnail image) is not successful), and allow a reception of a preview image creation instruction from a user, for content data for which the preview image cannot be displayed and which satisfies a first condition ([Fig. 9b], [0171] and [00206]  wherein the user can instruct the system to remake the thumbnail image, wherein the satisfies the condition that resources are available or it will not be recreated as described in [0206]), and create the preview image in response to the reception of the preview image creation instruction from the user ([0171] wherein the thumbnail is made), but does not disclose to determine a cause for the preview image cannot be displayed and select a respective reason out of multiple reasons as the reason matches the cause for the preview image cannot be displayed, present the reason why the preview image cannot be displayed by displaying the respectively reason which at least describes the preview image not being able to be displayed, in response to receiving an operation related to display of the preview image for the content data for which the preview image has not been displayed . However, Miyoshi teaches to determine a cause for the preview image cannot be displayed and select a respective reason out of multiple reasons as the reason matches the cause for the preview image cannot be displayed, present the reason why the preview image cannot be displayed by displaying the respectively reason which at least describes the preview image not being able to be displayed, in response to receiving an operation related to display of the preview image for the content data for which the preview image has not been displayed ([0066] wherein a thumbnail cannot be displayed because 1. ”This machine fails in connection to the network,” or 2. “This machine fails in connection to the server” is selected and presented to the display as described in [Fig. 6] or [Fig. 7] and [0042] wherein the detection of the communication state starts after thumbnail acquisition has begun i.e. “in response to receiving an operation related to display of the preview image”).
Both Tanaka and Miyoshi describe requesting preview images. Tanaka describes preview images and displays “NO IMAGE” when the images had not been generated because of a lack of resources. Miyoshi describes determining a reason for not being able to show a preview image, and displaying that reason. One could use the determination of the reason the preview image cannot be shown, and the resulting display with the method of receiving instructions to retry preview image generation in Tanaka to teach the claimed invention. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the method of  generating preview images and determining conditions to regenerate the preview image in Tanaka with the displaying of a reason why the image was not created on the display in Miyoshi in order to prevent the user from having to wait unconditionally for the preview images to load. 






As per claim 21, note the rejection of claim 1 where Tanaka and Miyoshi are combined. The combination teaches the information processing apparatus according to claim 1. Tanaka further discloses wherein allow the reception of a preview image creation instruction from the user, for content data which does not have the preview image and satisfies a first condition comprising: in response to that there is no preview image and the first condition having been satisfied when an operation related to the display of the preview image is received, display a preview image creation instruction, receive a user input which conforms the preview image creation instruction, and create the preview image which has not been created in response to receiving the user input ([0171] wherein the user can perform an input (instruction from a user), and the preview image (thumbnail) created, unless the first condition is not met and then “no image” is continued to be displayed as noted in [0206]).  

As per claim 22, note the rejection of claim 1 where Tanaka and Miyoshi are combined. The combination teaches the information processing apparatus according to claim 1. Tanaka teaches wherein a message that the preview image is not created is displayed along the preview image creation instruction on a same screen ([Fig. 9b]), but does not disclose wherein the message is a reason why the preview image is not created. However, Miyoshi teaches wherein the message is a reason why the preview image is not created ([Fig. 7] and [0105]-[0106] wherein text is used to describe why the thumbnail is not being shown is described).
Tanaka describes preview images and displays “NO IMAGE” when the images had not been generated because of a lack of resources. Miyoshi presents a reason why the preview image is not displayed describing that the preview image has not been created form the content data. One could combine the method of providing preview images and determining a first condition in Tanaka with the display of the reason why the preview image was not created on the display for the user in Miyoshi in order to teach the claimed invention. It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine the method of generating preview images and determining conditions in Tanaka with the displaying of a reason why the image was not created on the display in Miyoshi in order to explain the reason for the error to the user.   

As per claim 23, note the rejection of claim 2 where Tanaka and Miyoshi are combined. The combination teaches the information processing apparatus according to claim 2. Miyoshi further  teaches wherein each of the multiple reasons are expressed as different text strings ([Fig. 6] or [Fig. 7] wherein two different text strings are shown).






Claims 12, 13 and 16-18  are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka in view of Miyoshi, in further view of Kim et al. (“Kim”), United States Patent Application Publication No. 2011/0083140.

As per claim 12, note the rejection of claim 1 where Tanaka and Miyoshi are combined. The combination teaches the information processing apparatus according to claim 11. Neither teaches wherein the preview image that satisfies the second condition is a preview image generated before a predetermined time range. However, Kim teaches wherein the preview image that satisfies the second condition is a preview image generated before a predetermined time range ([0093] wherein the preview image is deleted periodically when a new preview image is provided, wherein before the predetermined time range is when a new image is provided).  
Both Kim and Tanaka provide preview images. One could use the predetermined time range to delete the preview image (thumbnail) in Kim with the preview images in Tanaka to teach the claimed invention. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the method of generating a preview image if a condition is met in Tanaka with the time consideration in Kim in order to have the latest image possible. 

As per claim 13, note the rejection of claim 1 where Tanaka and Miyoshi are combined. The combination teaches the information processing apparatus according to claim 11. Neither teaches wherein the preview image that satisfies the second condition is a preview image whose last referenced time is before a predetermined time range. However, Kim teaches wherein the preview image that satisfies the second condition is a preview image whose last referenced time is before a predetermined time range.  ([0093] wherein the preview image is deleted periodically when a new preview image is provided, wherein before the predetermined time range is when a new image is provided). 
Both Kim and Tanaka provide preview images. One could use the predetermined time range to delete the preview image (thumbnail) in Kim with the preview images in Tanaka to teach the claimed invention. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the method of generating a preview image if a condition is met in Tanaka with the time consideration in Kim in order to have the latest image possible. 

As per claim 16, note the rejection of claim 1 where Tanaka and Miyoshi are combined. The combination teaches the information processing apparatus according to claim 14. Neither teaches wherein the preview image that satisfies the third condition is a preview image whose last referenced time is before a predetermined time range. However, Kim teaches wherein the preview image that satisfies the third condition is a preview image whose last referenced time is before a predetermined time range  ([0093] wherein periodically replacing the preview image means to delete a preview image generated before predetermined range).  
Both Kim and Tanaka provide preview images. One could use the predetermined time range to delete the preview image (thumbnail) in Kim with the preview images in Tanaka to teach the claimed invention. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the method of generating a preview image if a condition is met in Tanaka with the time consideration in Kim in order to have the latest image possible. 

As per claim 17, note the rejection of claim 1 where Tanaka and Miyoshi are combined. The combination teaches the information processing apparatus according to claim 1. Neither teaches wherein the processor executes processing of determining whether or not to generate a preview image for newly registered or updated content data based on a fourth condition However, Kim teaches wherein the processor executes processing of determining whether or not to generate a preview image for newly registered or updated content data  ([0026] wherein the data is updated data since the data is an input stream of video), based on a fourth condition ([0135] wherein the user must be authenticated prior to the determination if a preview image is generated).  
Both Kim and Tanaka provide preview images. One could use the updating of content in Kim with the preview images in Tanaka to teach the claimed invention. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the method of generating a preview image if a condition is met in Tanaka with the updated content in Kim in order to have the latest image possible. 

As per claim 18, note the rejection of claim 1 where Tanaka, Miyoshi and Kim are combined. The combination teaches the information processing apparatus according to claim 17. Kim further teaches wherein the fourth condition is to permit generation of the preview image in a case where an area where the content data is stored is an area where the generation of the preview image is permitted ([0134] wherein display of the preview image is valid when the user has been authorized).    







Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Tanaka in view of Miyoshi in further view of Kim in further view of Haven et al. (“Haven”), United States Patent No. 10,198,355.

As per claim 19, note the rejection of claim 1 where Tanaka, Miyoshi and Kim  are combined. The combination teaches the information processing apparatus according to claim 17, but does not teach - 48 -wherein the fourth condition is to permit generation of the preview image, in a case where a free space in an area where the content data is stored is equal to or greater than a threshold.  However, Haven teaches wherein the fourth condition is to permit generation of the preview image, in a case where a free space in an area where the content data is stored is equal to or greater than a threshold ([Col 4, lines 54-67] wherein the thumbnail cache permits generation when the storage space is equal or greater than a threshold).  
Both Tanaka and Haven store preview images (thumbnails). One could include the storage space thresholds with the preview image generation in Tanaka to teach the claimed invention. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the method of generating certain preview images in Tanaka with the generation using storage space thresholds in Haven in order to be able to prevent from using too much space storing thumbnails. 

Allowable Subject Matter







Claim 24 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and if the objections in this office action are overcome.
The following is a statement of reasons for the indication of allowable subject matter:  the specific reasons listed in claim 24, in addition to the limitations in the base claim and the intervening claims are neither anticipated nor obvious over the prior art on record. Therefore, the claim is objected to as including allowable subject matter. 

Response to Arguments








Applicant’s arguments with respect to claims 1-23 have been considered but are moot because the new ground of rejection does not rely on any combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KANNAN SHANMUGASUNDARAM whose telephone number is (571)270-7763. The examiner can normally be reached M-F 9:00 AM -6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on (571) 272-4034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KANNAN SHANMUGASUNDARAM/Primary Examiner, Art Unit 2168